Citation Nr: 0633204	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's post-catheter ablation proximal 
supraventricular tachycardia residuals.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to June 1996.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Jackson, Mississippi, Regional Office (RO) 
which established service connection for post-catheter 
ablation proximal supraventricular tachycardia residuals and 
assigned a 10 percent evaluation for that disability.  

In a statement received in March 2006, the veteran appears to 
claim that his non service-connected cardiac problems are 
related to service.  This matter is referred to the RO for 
appropriate action.  


REMAND

The veteran has appealed an initial evaluation assigned for 
his service-connected cardiac disorder diagnosed as post-
catheter ablation proximal supraventricular tachycardia 
residuals.  The veteran essentially contends he is entitled 
to an increased rating for this disability because the 
current rating assigned does not accurately reflect the 
severity of his disability and the 10 percent evaluation is 
financially insufficient.  A preliminary review of the record 
discloses a need for further development because private 
medical records necessary to decide the veteran's claim are 
missing from the claims file.  

A rating decision of February 2003 granted service connection 
for the veteran's post-catheter ablation proximal 
supraventricular tachycardia residuals and assigned a 10 
percent evaluation.  The matter was reassessed in April 2003 
after the RO received additional medical evidence, and the 10 
percent assignment was continued.  In March 2005 the Board 
remanded the matter for a VA examination in order to 
determine whether the veteran's current cardiac signs and 
symptoms are associated with his service-connected post-
catheter ablation proximal supraventricular tachycardia 
residuals, or rather, with his non service connected coronary 
artery disease.  Pursuant to the remand, an examination was 
conducted in November 2005 and the examiner attributed the 
veteran's angina to his non service connected coronary artery 
disease, and declared the service connected disorder resolved 
by ablation therapy.

Subsequent to this VA examination, in December 2005 the 
veteran submitted a letter to VA, essentially contending that 
the volume and extent of his medical treatment warrants an 
increase in the evaluation that has been assigned.  In 
support, the veteran refers to several physicians and medical 
facilities possessing records related to his disability.  The 
veteran provided specific dates of treatment and addresses 
for some of these medical care providers.  The veteran also 
states he has "been in a lot of  hospital[s] along [the] 
[c]oast of Mississippi in the pas[t] and present time," 
indicating there may be additional treatment records related 
to his disability that have not been identified and 
associated with the claims file.  The Board finds a review of 
these records is necessary to properly adjudicate the 
veteran's claim.
In addition, in the November 2005 VA examination report the 
examiner refers to two separate hospitalizations the veteran 
underwent during the summer of 2005 for heart trouble.  The 
claims file contains record of only one hospitalization at 
Memorial Hospital, dating from July 29, 2005 to August 1, 
2005.  If a second hospitalization did occur during the 
summer of 2005, those records must also be associated with 
the claims file.  

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 

For these reasons, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action, and VA will notify the veteran if further 
action is required on his part: 

1.	After obtaining the necessary 
authorization, obtain and associate 
with the claims file all records of 
treatment the veteran received from a 
Dr. Jeffrey, a physician that appears 
to be associated with Memorial 
Hospital.  Confirm with the veteran 
the correct spelling of Dr. Jeffrey's 
name and obtain the appropriate 
contact information for Dr. Jeffrey.


2.	After obtaining the necessary 
authorization, obtain and associate 
with the claims file all records of 
treatment the veteran received from a 
Dr. Camero, who appears to be the 
veteran's regular treating physician 
located at 11010 David Street, Suite 
B, Gulfport, MS 39503.  Confirm the 
correct spelling of Dr. Camero's name 
and address.

3.	After obtaining the necessary 
authorization, obtain and associate 
with the claims file all records of 
treatment the veteran received at 
Biloxi Regional Hospital, located at 
150 Reynoir Street, Biloxi, MS 39530, 
from 1999 to 2005.  Confirm the 
correct spelling of the address for 
this facility.  

4.	After obtaining the necessary 
authorization, obtain and associate 
with the claims file all records of 
treatment the veteran received at 
Garden Park Medical Center, located at 
15200 Community Road, Gulfport, MS 
39503, from 1993 to 2005.  Confirm the 
correct spelling of the address for 
this facility.

5.	Request and obtain from the veteran 
all information regarding any other 
private treatment he has received 
related to his claim.  After obtaining 
the necessary authorization, obtain 
and associate with the claims file all 
records of such treatment.

6.	Determine from the veteran whether he 
underwent one or two hospitalizations 
in the summer of 2005 for his heart.  
If two, after obtaining the necessary 
authorization, obtain and associate 
with the claims file all records of 
such treatment other than the Memorial 
Hospital records from July 29, 2005 to 
August 1, 2005.

7.	Ask the VA physician who examined the 
veteran in November and December 2005 
to review any new evidence received as 
a result of this remand and provide an 
addendum to his opinion addressing the 
following:

The examiner should advance an opinion 
as to whether the veteran's "current 
cardiac signs and symptoms" are 
associated with his service-connected 
post-catheter ablation proximal 
supraventricular tachycardia residuals 
or rather his nonservice-connected 
coronary artery disease.  Send the 
claims folder to the examiner for 
review and he or she should 
specifically state that such a review 
was conducted.  

8.	Provide the veteran with proper notice 
of the information or evidence needed 
to establish a disability rating 
and/or effective date for the claims 
on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2005).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


